DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-12 are pending and have been examined in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ventilation devices in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the applicant’s specifications, “ventilation device” has been recited to include a return fan, a supply fan, two heat exchangers and CO2 sensors. Therefore “ventilation device” has been interpreted to include two fans, two heat exchangers and a CO2 sensor or their equivalence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2008/0110187 A1 to Han in view of JP2013087969A to Saeki and further in view of US Patent Publication Number 2014/0165636 A1 to Zhang.

A) As per Claim 1, Han teaches a ventilation system (Han: Figure 1) comprising: 
a plurality of ventilation devices (Han: Figure 1, Item 30, 1-1 through 1-3) in a target space; 
a carbon dioxide sensor (Han: Figure 2, Item 62); and 
a controller device (Han: Figure 2, Item 63) configured to control, for all the ventilation devices operating, the number of the ventilation devices operating using first predetermined thresholds, 
wherein the controller 
increases the number of the ventilation devices operating in response to determining that a maximum value of the detected values exceeds the first predetermined threshold (Han: Paragraph 0093, Figure 6, Item S810); and 
decreases the number of the ventilation devices operating in response to determining that the first predetermined threshold exceeds the maximum value of the detected values (Han: Figure 6, Item S818).
Han does not explicitly teach that each of the ventilation devices includes a carbon dioxide sensor.
However, Saeki teaches each of the ventilation devices includes a carbon dioxide sensor (Saeki: Figure 6, Items 5a-5c).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Han by having each ventilation device include a carbon dioxide sensor, as taught by Saeki, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Han with these aforementioned teachings of Saeki with the motivation of allowing for control over CO2 levels within a space such that the airflow is only provided where it is needed such that energy can be saved. 
Han in view of Saeki does not teach a second threshold;
decreases the number of the ventilation devices operating in response to determining that the second predetermined threshold exceeds the maximum value of the detected values;
wherein the second predetermined threshold is less than the first predetermined threshold.
However, Zhang teaches a second threshold;
decreases the number of the ventilation devices operating in response to determining that the second predetermined threshold exceeds the maximum value of the detected values;
wherein the second predetermined threshold is less than the first predetermined threshold (Zhang: Paragraphs 0037-0038, fans turn off below second threshold [N3] and stay on during middle between first and second threshold [N2]).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Han in view of Saeki by having the system reduce when a lower second threshold is reached, as taught by Zhang, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Han in view of Saeki with these aforementioned teachings of Zhang since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the stopping control threshold of Zhang for the stopping control threshold of Han in view of Saeki. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 2, Han in view of Zhang teaches all the limitations except that in a case that the control performed increases in the number of the ventilation devices operating, the controller starts a ventilation device, among the ventilation devices, closest to a ventilation device, among the ventilation devices, with the maximum detected value of carbon dioxide.
However, Saeki teaches in a case that the control performed increases in the number of the ventilation devices operating, the controller starts a ventilation device, among the ventilation devices, closest to a ventilation device, among the ventilation devices, with the maximum detected value of carbon dioxide (Saeki: Paragraph 0123).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Han in view of Zhang by controlling which ventilation device is activated based on location, as taught by Saeki, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Han in view of Zhang with these aforementioned teachings of Saeki with the motivation of providing the airflow where it is needed most, such that the air quality is quickly brought to desired levels.

C) As per Claims 3 & 8, Han in view of Saeki and Zhang teaches that the controller increases the number of the ventilation devices operating one by one in a case that the control performed increases the number of the ventilation devices operating (Han: Figure 5) and decreases the number of the ventilation devices operating by half in a case that the control performed decreases the number of the ventilation devices operating (Han: Figure 5, decrease from 2 to 1 is halved).

D) As per Claims 4 & 9, Han in view of Saeki and Zhang teaches that in a case where one of the ventilation devices is operated, the controller sets a volume of air of a fan provided in the one ventilation device to minimum (Han: Figure 5, Step 1).

E) As per Claims 5 & 10, Han in view of Saeki and Zhang teaches that in a case where the number of the ventilation devices operating becomes maximum, the controller sets volumes of air of all fans provided in the respective ventilation devices to maximum (Han: Figure 5, Step 10).

F) As per Claims 6 & 11, Han in view of Zhang teaches all the limitations except that in a case where any one of the ventilation devices stopped is started, the controller starts at first a ventilation device, among the ventilation devices, with a carbon dioxide sensor showing maximum detected values among all the carbon dioxide sensors.
However, Saeki teaches in a case where any one of the ventilation devices stopped is started, the controller starts at first a ventilation device, among the ventilation devices, with a carbon dioxide sensor showing maximum detected values among all the carbon dioxide sensors (Saeki: Paragraphs 0120-0123, if airflow with highest value is off, it is set to max and other fans set to makeup airflow volume to cover difference).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Han in view of Zhang by controlling which ventilation device is activated based on location, as taught by Saeki, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Han in view of Zhang with these aforementioned teachings of Saeki with the motivation of providing the airflow where it is needed most, such that the air quality is quickly brought to desired levels.


Claim(s) 7 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Saeki and Zhang as applied to claims 1 or 2 above, and further in view of US Patent Number 5,520,328 to Bujak.

A) As per Claims 7 & 12, Han in view of Saeki and Zhang teaches the control device is configured such that a difference between a reference value of the detected values of the carbon dioxide sensors in a state where the number of the ventilation devices operating is maximum and each of the detected values of the respective carbon dioxide sensors is used as a correction factor for correction of the detected values, and that the number of the ventilation devices operating is controlled based on the correction factor (Saeki: Paragraph 0120-0123, reference value is minimum CO2 level between all sensors, control based off difference between minimum and detected values of other sensors).
Han in view of Saeki and Zhang does not teach that the reference value is the average value of the detected values.
However, Bujak teaches a reference value being the average value of the detected values (Bujak: Abstract, lines 17-22).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Han in view of Saeki and Zhang by making the references value the average value of the sensors, as taught by Bujak, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Han in view of Saeki and Zhang with these aforementioned teachings of Bujak since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the average value reference of Bujak for the minimum value reference of Han in view of Saeki and Zhang. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762